Gould, Associate Justice.
As the judgment against Wm. P. Graves binds the community estate of himself and wife, the only question presented by the assignment of errors is the failure to enter up a decree subjecting the separate property of the wife, Louisa Graves.
There was nothing in the pleadings of the plaintiffs, or of *274any of the defendants who were sureties of Wm. P. Graves and Louisa Graves on the note, to authorize a decree subjecting her separate estate. The failure to render such a decree was not error, and the failure to render a general judgment against her was not error to the injury of Smith.
No question as to that part of the judgment which is for ten per cent, attorney’s fee was made below by plaintiff in error, and his objection to that part of the judgment need not now be considered.
The judgment is affirmed.
Affirmed.
[Opinion filed April 1, 1880.]